Title: From Louisa Catherine Johnson Adams to John Adams, 3 July 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 3 July 1819
				
				Tomorrow is the great National anniversary and at the same the anniversary of your birth which event was to me as joyful as the other to the nation; and I always hail its return with pleasure and gratitude, Oh may this sentiment exist as long as you I have life, and may no unpropitious event cast a cloud over the brightness of this day which hitherto has been a day of joy. accept my congratulations on its return with every good wish that the most affectionate Mother can suggest, and may each revolving year add to your happiness your worth and your felicity—You will see by my Letter to Charles that I have been in a visit to your Aunt Boyd which was the reason of my not writing to you—I do not the feel quite well and am considerably fatigued therefore cannot write you a long Letter. Next week I will resume our Correspondence upon the old footing—I have so entirely relied on your obedience to my wishes as it regards smoking that I was a little surprized nay hurt to learn that you still persevered in the odious habit of smoking Cigars—The practice is every way odious very expensive and extremely hurtful—At your age you require no stimulous whatever; on the contrary you should rigidly abstain from every thing of the kind as its tendency is extremely injurious both to your health and morals and its consequences fatal to your and honour and your future peace—You have both example and warning and remember should any ill befal you, double nay treble censure must fall on all your heads and bring down added shame on the heads of your parents—I so repeatedly recur to this subject my beloved Son because you live in the centre of vicious and ensnaring example and because I tremble lest your mind become familiarised with a vice which may thus lose half its horror and lead to everlasting mischief—To you I look to shew to your youngest brother how easy it is to vanquish yourself and to sacrifice a temporary gratification for a lasting good and prove your duty and your love for your heavenly and your earthly parents by early acquiring the habit of controuling your passions and your tastes and every hour rise in that virtue which leads to heaven and the consciousness of which cheers every hour of a long life and soothes even in the pangs of death—Heaven protect you my beloved Child and strengthen you in all good is the daily prayer of her whose her every pulse of whose heart throbs with solicitude for the welfare and happiness of her Children
				
					L. C. A—
				
				
			